          Case 4:17-cr-00267-DPM Document 52 Filed 09/22/19 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                               )
                                                       )
v.                                                     )      4:17CR-00267-DPM
                                                       )
                                                       )
ERIC SCOTT KINDLEY


       UNITED STATES’ MOTION FOR RETURN OF DISCOVERY PURSUANT TO
                           PROTECTIVE ORDER

     Pursuant to Rule 16(d)(1), the United States and the defendant moved for a protective order to

restrict discovery. The Court granted that motion and issued an agreed protective order restricting

the dissemination of the discovery in this matter. (Doc. 17). The order specifically limited

disclosure to the defendant and the defense team. The order required the defense team to

safeguard and not disclose the discovery provided to them, other than to the extent necessary to

prepare defense. In relevant part, the order also required:

        Counsel for the defendant shall return to the government or destroy all discovery
        and any copies thereof immediately upon the conclusion of the case or shall
        maintain these materials in accordance with defense counsel’s written document
        retention policy.

On September 10, 2019, the Court appointed the defendant new counsel and relieved the Office of

the Federal Defender. That same day, the undersigned prosecutors contacted Chris Tarver, former

attorney for the defendant, and requested that he return his copy of discovery to the United States

Attorney’s Office. As this Court is aware, the discovery in this case is voluminous, and the United

States is trying to expedite discovery to new counsel for the defendant.




                                                   1
            Case 4:17-cr-00267-DPM Document 52 Filed 09/22/19 Page 2 of 4



        On September 11, 2019, Mr. Tarver informed the undersigned prosecutors that the “AOC”

requires his office to keep a copy of discovery. Assuming that “AOC” is the Administrative Office

of Courts, the United States nonetheless requests this Court to enter an order requiring Mr. Tarver

to return the discovery to the United States Attorney’s Office. 1

        Notably, the United States provided the defendant with copies of FBI FD-302s and other

discovery beyond what is standard practice in the Eastern District of Arkansas, in an effort to

expedite review. Returning those documents, for example, cannot be inconsistent with the “AOC”

requirements. As the Court knows, the United States has tendered at least 49,650 pages of

discovery, 20,576 pages of which are substantive and do not include the eight bankers’ boxes of

transport records that the FBI seized from the defendant’s home. The United States has further

provided to defense counsel approximately three terabytes of digital data and 36.6 gigabytes of

audio-visual data. Given the volume of discovery (and the space needed to store it), and the fact

that the Office of the Federal Defender no longer represents the defendant, there seems to be no

real need for former counsel to keep a copy of discovery, especially where the protective order

calls for return of discovery as one of the options.

    The United States intends to expeditiously provide discovery to defense counsel. But given the

sensitive nature, the volume of discovery, and the fact that there is a protective order in place, the

United requests an order requiring the defendant to return discovery as soon as possible to the

United States Attorney’s Office.

        ‘




1
 The undersigned prosecutors were unable to the find the “AOC” requirements, though we do not doubt Mr. Tarver’s
understanding of it.
                                                        2
         Case 4:17-cr-00267-DPM Document 52 Filed 09/22/19 Page 3 of 4



                                                       Respectfully submitted,

                                                       ERIC S. DREIBAND
                                                       Assistant Attorney General
                                                       Civil Rights Division
                                                       U.S. Department of Justice

                                                       s/ Fara Gold__
                                                       FARA GOLD
                                                       Special Litigation Counsel
                                                       MAURA WHITE
                                                       Trial Attorney
                                                       Civil Rights Division, Criminal Section
                                                       U.S. Department of Justice
                                                       950 Pennsylvania Ave, NW – PHB 5200
                                                       Washington, DC 20530

.

                                  CERTIFICATE OF SERVICE


I hereby certify that on September 22, 2019, I electronically transmitted the attached document to
the Clerk's Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
Filing to the following CM/ECF registrants:


Chris Tarver, former attorney for the Defendant.

John Wesley Hall, attorney for the Defendant.



                                             s/ Fara Gold
                                             Fara Gold
                                             Special Litigation Counsel




                                                   3
Case 4:17-cr-00267-DPM Document 52 Filed 09/22/19 Page 4 of 4




                              4
